               Case 5:19-cv-00697 Document 1 Filed 06/14/19 Page 1 of 4



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

PABLO E. GAY AND ANNA J. SUBIA                       §
AKA ANNA J. SUBIA-GAY                                §
                                                     §
Plaintiffs,                                          §
                                                     §    CIVIL ACTION NO. 5:19-cv-697
vs.                                                  §
                                                     §               NO JURY DEMAND
QUICKEN LOANS, INC.                                  §
                                                     §
Defendant                                            §
                                                     §

                                      NOTICE OF REMOVAL

          Pursuant to 28 USC § 1446, Defendant Quicken Loans, Inc. (“Quicken”) files this Notice of

Removal. This Notice of Removal is signed by the undersigned attorney for Quicken pursuant to Rule

11 of the Federal Rules of Civil Procedure.

                                       Bexar County Litigation

          1.     Quicken Loans, Inc. is a Defendant in a civil action currently pending in the 407th

District Court of Bexar County, Texas under cause number 2019CI10993 styled Pablo E. Gay and

Anna J. Subia aka Anna J. Subia-Gay v. Quicken Loans, Inc. The San Antonio Division of the

United States District Court for the Western District of Texas is the district and division which

should consider this litigation. 11 U.S.C. §124(d)(4).

          2.     Quicken Loans, Inc. has not been served with process. Quicken files this removal

within the time frame contemplated under the removal statute, 28 U.S.C. §1446. This removal is

timely.

          3.     Plaintiffs filed a previous action in the Bexar County District Court asserting the same

claims against Quicken. That matter was removed to this Court under case number 5:19-cv-00387-
              Case 5:19-cv-00697 Document 1 Filed 06/14/19 Page 2 of 4




OLG. Plaintiffs voluntarily dismissed the first case by Notice of Voluntary Dismissal filed therein

on May 31, 2019. Plaintiffs brought this proceeding in the Bexar County District Court the same

day.

                     Short and Plain Statement of the Grounds for Removal


       Quicken Loans, Inc.

        4.      The action removed by Quicken is a civil action brought in a State court of which the

district courts of the United States have original jurisdiction. This Court has original subject matter

jurisdiction over this proceeding pursuant to 28 USC §1332 (a) – Diversity of Citizenship. Plaintiffs,

Pablo E. Gay and Anna J. Subia aka Anna J. Subia-Gay (“Plaintiffs”) are citizens of the State of

Texas. Quicken Loans, Inc. is a corporation organized under the laws of the state of Michigan,

whose main office, according to its corporate filings with the Michigan Secretary of State is in Ann

Arbor, Michigan. Pursuant to 28 U.S.C. §1348, for diversity purposes, Quicken is a citizen of

Michigan. Wachovia Bank v. Schmidt, 546 U.S. 303, 126 S.Ct. 941, 163 L.Ed.2d 797 (2006).

       Amount in Controversy

        5.      This case involves the rights of the parties related to a mortgage loan secured by real

property in Bexar County, Texas. Plaintiff claims by its suit that it is entitled to avoid the foreclosure

of a loan on the property: 10143 Silverbrook Place, San Antonio, Texas 78254. Plaintiffs seek

injunctive relief.

        6.      In actions seeking declaratory or injunctive relief, it is well established that the

amount in controversy is measured by the value of the object of the litigation. Hunt v. Wash. State


                                                    2
              Case 5:19-cv-00697 Document 1 Filed 06/14/19 Page 3 of 4




Apple Adver. Comm'n, 432 U.S. 333, 347, 97 S.Ct. 2434, 53 L.Ed.2d 383 (1977). “[W]hen the

validity of a contract or a right to property is called into question in its entirety, the value of the

property controls the amount in controversy.” Waller v. Prof'l Ins. Corp., 296 F.2d 545, 547–48 (5th

Cir.1961). As of January 2019, the Bexar County Appraisal District values the property at issue at

$203,150.00. The amount in controversy is greater that minimum jurisdictionally required amount.

                                  Processes, Pleadings and Orders

       7.      The following pleadings, papers and documents filed in the Bexar County District

Court action are attached:

      Exhibit A – Plaintiff’s Original Petition with Application for Temporary Injunction;

      Exhibit B - Temporary Restraining Order; and

      Exhibit C – Register of Actions (Docket Sheet);



                                                       Respectfully submitted,

                                                       ALDRIDGE PITE, LLP


                                                       /s/ Robert L. Negrin
                                                       Robert L. Negrin
                                                       Texas Bar No. 14865550
                                                       701 N. Post Oak Road, Ste. 205
                                                       Houston, Texas 77024
                                                       (713) 293-3650 (phone)
                                                       (858) 412-2798 (fax)
                                                       rnegrin@aldridgepite.com
                                                       Attorneys for Defendant Quicken Loans,
                                                       Inc.



                                                  3
             Case 5:19-cv-00697 Document 1 Filed 06/14/19 Page 4 of 4




                                CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing notice of removal was served on
plaintiff’s counsel of record pursuant to the Federal Rules of Civil Procedure on June 14, 2019, and
through the District’s ECF system on June 14, 2019:

Robert C. Newark, III
A Newark Firm
1341 W. Mockingbird Lane, Ste. 600W
Dallas, Texas 78247


                                                     /s/ Robert L. Negrin
                                                     Robert L. Negrin




                                                 4
